BARKETT, Justice.
We have for review Reichman v. State, 497 So.2d 293 (Fla. 1st DCA 1986), in which the district court certified the following question as one of great public importance:
DOES A TRIAL COURT’S STATEMENT, MADE AT THE TIME OF DEPARTURE FROM THE SENTENCING GUIDELINES, THAT IT WOULD DEPART FOR ANY ONE OF THE REASONS GIVEN, REGARDLESS OF WHETHER BOTH VALID AND INVALID REASONS ARE FOUND ON REVIEW, SATISFY THE STANDARD SET FORTH IN ALBRITTON v. STATE?
Id. at 294-95. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
We recently answered this question in the negative in Griffis v. State, 509 So.2d 1104 (Fla.1987). Accordingly, we quash the decision of the district court and direct that the case be remanded to the trial court for resentencing.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW and GRIMES, JJ., concur.
KOGAN, J., dissents.